Case
 Case2:19-cr-00087-PP-NJ
       2:19-cr-00087-PP Filed
                          Filed
                              04/19/19
                                04/19/19 Page
                                          Page11
                                               ofof
                                                  1313 Document
                                                        Document11
Case
 Case2:19-cr-00087-PP-NJ
       2:19-cr-00087-PP Filed
                          Filed
                              04/19/19
                                04/19/19 Page
                                          Page22
                                               ofof
                                                  1313 Document
                                                        Document11
Case
 Case2:19-cr-00087-PP-NJ
       2:19-cr-00087-PP Filed
                          Filed
                              04/19/19
                                04/19/19 Page
                                          Page33
                                               ofof
                                                  1313 Document
                                                        Document11
Case
 Case2:19-cr-00087-PP-NJ
       2:19-cr-00087-PP Filed
                          Filed
                              04/19/19
                                04/19/19 Page
                                          Page44
                                               ofof
                                                  1313 Document
                                                        Document11
Case
 Case2:19-cr-00087-PP-NJ
       2:19-cr-00087-PP Filed
                          Filed
                              04/19/19
                                04/19/19 Page
                                          Page55
                                               ofof
                                                  1313 Document
                                                        Document11
Case
 Case2:19-cr-00087-PP-NJ
       2:19-cr-00087-PP Filed
                          Filed
                              04/19/19
                                04/19/19 Page
                                          Page66
                                               ofof
                                                  1313 Document
                                                        Document11
                          AV-5




Case
 Case2:19-cr-00087-PP-NJ
       2:19-cr-00087-PP Filed
                          Filed
                              04/19/19
                                04/19/19 Page
                                          Page77
                                               ofof
                                                  1313 Document
                                                        Document11
Case
 Case2:19-cr-00087-PP-NJ
       2:19-cr-00087-PP Filed
                          Filed
                              04/19/19
                                04/19/19 Page
                                          Page88
                                               ofof
                                                  1313 Document
                                                        Document11
Case
 Case2:19-cr-00087-PP-NJ
       2:19-cr-00087-PP Filed
                          Filed
                              04/19/19
                                04/19/19 Page
                                          Page99
                                               ofof
                                                  1313 Document
                                                        Document11
Case
 Case2:19-cr-00087-PP-NJ
       2:19-cr-00087-PP Filed
                          Filed
                              04/19/19
                                04/19/19 Page
                                          Page1010
                                                 ofof
                                                    1313 Document
                                                          Document11
Case
 Case2:19-cr-00087-PP-NJ
       2:19-cr-00087-PP Filed
                          Filed
                              04/19/19
                                04/19/19 Page
                                          Page1111
                                                 ofof
                                                    1313 Document
                                                          Document11
Case
 Case2:19-cr-00087-PP-NJ
       2:19-cr-00087-PP Filed
                          Filed
                              04/19/19
                                04/19/19 Page
                                          Page1212
                                                 ofof
                                                    1313 Document
                                                          Document11
Case
 Case2:19-cr-00087-PP-NJ
       2:19-cr-00087-PP Filed
                          Filed
                              04/19/19
                                04/19/19 Page
                                          Page1313
                                                 ofof
                                                    1313 Document
                                                          Document11
